Name: Commission Regulation (EEC) No 3704/92 of 21 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 12 . 92 Official Journal of the European Communities No L 377/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3704/92 of 21 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (J), as last amended' by Regulation (EEC) No 3247/89 (4), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 1678/85 (5), as last amended by Regulation (EEC) No 3679/92 ('), fixes the conversion rates to be applied in agriculture ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (7), as last amended by Regulation (EEC) No 3652/92 (*); r Whereas a new agricultural conversion rate, effective from 22 December 1992, has been fixed for all sectors in Spain and Italy; whereas the monetary compensatory amounts should be altered accordingly; Whereas the monetary compensatory amounts are to be calculated from the rates during the reference period 9 to 15 December 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Spain' in Parts 1 and 3 to 8 of Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Italy' in Parts 1 and 3 to 8 of Annex I is replaced by that in Annex I hereto. 3 . Annex II is replaced by Annex II hereto. 4. Annex III is replaced by Annex III hereto . Article 2 This Regulation shall enter into force on 22 December 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24. 6 . 1985, p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 9. O OJ No L 310, 21 . 11 . 1985, p . 22. O OJ No L 314, 28 . 10 . 1989, p. 51 . O OJ No L 164, 24. 6 . 1985, p. 11 . 0) OJ No L 370, 19. 12 . 1992, p. 73. O OJ No L 153, 17. 6 . 1991 , p. 1 . (') OJ No L 372, 21 . 12. 1992, p. 1 . No L 377/2 Official Journal of the European Communities 22 . 12 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts ll Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Ptt  1 000 kg  0709 90 60 9 329 536,53 0712 90 19 9 329 536,53 1001 10 10 12 603 724,81 1001 10 90 12 603 724,81 100190 91 9 329 536,53 1001 90 99 9 329 536,53 1002 00 00 8 864 509,74 1003 00 10 8 864 509,74 1003 00 90 8 864 509,74 1004 00 10 8 509 489,35 1004 00 90 8 509 489,35 1005 10 90 9 329 536,53 1005 90 00 9 329 536,53 1007 00 90 8 864 509,74 1008 20 00 8 864 509,74 1101 00 00 11 311 650,47 1102 10 00 10 659 612,97 1102 20 10 13 061 751,14 1102 20 90 4 198 241,44 1102 90 10 9 041 519,94 1102 90 30 8 679 499,14 1102 90 90 11-1 7285 9 041 519,94 11-1 7286 9 041 519,94 1103 11 10 16 076 924,53 1103 11 90 12 216 702,51 1103 12 00 11 913 685,09 1103 13 10 11-2 13 528 777,97 1103 13 90 9 516 547,26 1103 19 10 9 041 519,94 1103 19 30 12 409 713,64 1103 1990 11-1 7285 9 041 519,94 11-1 7286 9 041 519,94 1103 21 00 9 516 547,26 1103 29 10 9 041 519,94 1103 29 20 9 041 519,94 1103 29 30 8 679 499,14 1103 29 40 9 516 547,26 No L 377/322 . 12 . 92 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Germany Notes Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  1103 29 90 11-1 7285 9 041 519,94 11-1 7286 9 041 519,94 1104 11 10 9 041 519,94 1104 11 90 12 409 713,64 1104 12 10 8 679 499,14 1104 12 90 15 316 880,84 1104 19 10 9 516 547,26 1104 19 30 9 041 519,94 1104 19 50 10 262 590,18 1104 19 99 11-1 7285 9 041 519,94 11-1 7286 9 041 519,94 1104 21 10 9 041 519,94 1104 21 30 12 409 713,64 1104 21 50 14 182 815,59 1104 21 90 9 041 519,94 1104 22 10 11-6 7158 8 679 499,14 11-6 7159 15 316 880,84 1104 22 30 11 913 - 685,09 1104 22 50 8 679 499,14 1104 22 90 8 679 499,14 1104 23 10 9 516 547,26 1104 23 30 9 516 547,26 11042390 9516 547,26 1104 29 11 9 516 547,26 1104 29 15 9 041 519,94 1104 29 19 11-3 7290 9 041 519,94 ' 11-3 7291 9 041 519,94 1104 29 31 9 516 547,26 1104 29 35 9 041 519,94 1104 29 39 11-3 7290 9 041 519,94 11-3 7291 9 041 519,94 1104 29 91 9 516 547,26 1104 29 95 9 041 519,94 1104 29 99 11-1 7285 9 041 519,94 11-1 7286 9 041 519,94 110430 10 6997 402,40 1104 30 90 2 799 160,96 H07 10 11 16 606 955,02 1107 10 19 12 408 713,58 1107 10 91 15 777 907,34 1107 10 99 11 789 677,96 1107 20 00 13 739 790,10 1108 11 00 - 11-4 7294 15 767 906,73 11-4 7295 C) 15 767 906,73 1108 12 00 11-4 7294 14 087 810,16 No L 377/4 Official Journal of the European Communities 22. 12. 92 Positive s Negative n CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  1 000 kg  1108 12 00 11-4 7295 &lt;*) 14 087 810,16 1108 13 00 11-5 7296 14 087 810,16 11-5 7297 (') 14 087 810,16 1108 14 00 11-4 7294 14 087 810,16 11-4 7295 0) 14 087 810,16 1108 19 90 11-4 7294 14 087 810,16 11-4 7295 O , 14 087 810,16 1109 00 00 21 458 1 234,02 1702 30 91 17-9 7318 18 379 1 056,96 1702 30 99 17-9 7318 14 087 810,16 1702 40 90 14 087 810,16 1702 90 50 14 087 810,16 1702 90 75 19 219 1 105,25 1702 90 79 13 434 772,60 2106 90 55 14 087 810,16 2302 10 10 23-1 7622  _ 23-1 7623 3 853 221,59 2302 10 90 7 981 459,01 2302 20 10 3 853 221,59 2302 20 90 7 981 459,01 2302 30 10 3 853 221,59 2302 30 90 8 257 474,84 2302 40 10 3 853 221,59 2302 40 90 8 257 474,84 2303 10 11 18 659 1 073,06 2309 10 11 23-2 7624   23-2 7625 1 120 64,38 2309 10 13 23-8 7541 (2)   23-8 7542 (2) 12 808 736,59 23-8 7543 (2) 25 616 1 473,17 23-8 7545 (2) 1 905 109,55 23-8 7546 (2) 3 810 219,11 23-8 7547 (2)   23-8 7548 O . 20 211 1 162,32 23-8 7549 (2) 40 422 2 324,64 23-8 7550 (2) 1 120 64,38 23-8 7551 (2) 13 928 800,97 23-8 7552 (2) 26 736 1 537,55 23-8 7626 (2) 1 120 64,38 23-8 7627 (2) 3 025 173,93 23-8 7628 (2) 4 930 283,49 23-8 7629 (2) 1 120 64,38 23-8 7630 (2) 21 331 1 226,70 23-8 7631 (2) 41 542 2 389,02 2309 10 31 23-3 7624   No L 377/522 . 12 . 92 Official Journal of the European Communities ' \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  &gt; 309 10 31 23-3 7691 3 545 203,88 2309 10 33 23-9 7541 (2)   23-9 7542 (2) 12 808 ' 736,59 23-9 7543 (*) 25 616 1 473,17 23-9 7545 O 1 905 109,55 23-9 7546 (2) 3 810 219,11 23-9 7547 (2)   23-9 7548 (2) 20 211 1 162,32 23-9 7549 (2) 40 422 2324,64 23-9 7645 (2) 3 545 203,88 23-9 7646 (*) 16 353 940,47 23-9 7647 (2) 29 161 1677,05 23-9 7648 (2) 3 545 203,88 23-9 7649 (2) 5 450 313,43 23-9 7650 (2) 7 355 422,99 23-9 7651 (2) 3 545 203,88 23-9 7652 (2) 23 756 1 366,20 23-9 7653 (2) 43 967 2 528,52 »309 10 51 23-4 7624  _ 23-4 7692 6 997 402,40 &gt;309 10 53 23-10 7541 (2)  _ 23-10 7542 O 12 808 736,59 23-10 7543 (2) 25 616 1 473,17 23-10 7545 (2) 1 905 109,55 23-10 7546 (2) 3 810 219,11 23-10 7547 (2)   23-10 7548 (2) 20 211 1 162,32 23-10 7549 O 40 422 2 324,64 23-10 7654 (2) 6 997 402,40 23-10 7655 (2) 19 805 1 138,99 23-10 7656 (2) 32 613 1 875,57 23-10 7657 (2) 6 997 402,40 23-10 7658 C) 8 902 511,95 23-10 7659 O 10 807 621,51 23-10 7660 (2) 6 997 402,40 23-10 7661 (2) 27 208 1 564,72 23-10 7662 (2) 47 419 2 727,04 2309 90 31 23-5 7624   23-5 7693 1 120 64,38  º309 90 33 23-11 7541 (2)   23-11 7542 (2) 12 808 736,59 23-11 7543 (2) 25 616 1 473,17 23-11 7545 (2) 1 905 109,55 23-11 7546 (2) 3 810 219,11 23-11 7547 (2)   Official Journal of the European Communities 22 . 12. 92No L 377/6 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Belgium/ Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland Spain l DM F1 Esc £ Bfrs/Iirs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 33 23-11 7548 O 20 211 1 162,32 23-11 7549 0) 40 422 2 324,64 23-11 7663 &lt;2) 1 120 64,38 23-11 7664 (2) 13 928 800,97 23-11 7665 O 26 736 1 537,55 23-11 7666 (2) 1 120 64,38 23-11 7667 O 3 025 173,93 23-11 7668 (2) 4 930 283,49 23-11 7669 (2) 1 120 64,38 23-11 7670 (2) 21 331 1 226,70 23-11 7671 (2) 41 542 2 389,02 2309 90 41 23-6 7624   23-6 7694 3 545 203,88 2309 90 43 23-12 7541 (2)   23-12 7542 (2) 12 808 736,59 23-12 7543 (2) 25 616 1 473,17 23-12 7545 (2) 1 905 109,55 23-12 7546 (2) 3 810 219,11 23-12 7547 (2)   23-12 7548 (2) 20 211 1 162,32 23-12 7549 (2) 40 422 2 324,64 23-12 7672 (2) 3 545 203,88 23-12 7673 (2) 16 353 940,47 23-12 7674 (2) 29 161 1 677,05 23-12 7675 (2) 3 545 203,88 23-12 7676 (2) 5 450 313,43 23-12 7677 (2) 7 355 422,99 23-12 7678 (2) 3 545 203,88 23-12 7679 (2) 23 756 1 366,20 23-12 7680 (2) 43 967 2 528,52 2309 90 51 23-7 7624   23-7 7695 6 997 402,40 2309 90 53 23-13 ' 7541 (2)  .  23-13 7542 (2) 12 808 736,59 23-13 7543 0 25 616 1 473,17 23-13 7545 (2) 1 905 109,55 23-13 7546 (2) 3 810 219,11 23-13 7547 (2)   23-13 7548 (2) 20 211 1 162,32 23-13 7549 (2) 40 422 2 324,64 23-13 7681 (2) 6 997 402,40 23-13 7682 (2) 19 805 1 138,99 23-13 7683 (2) 32 613 1 875,57 23-13 7684 (2) 6 997 402,40 23-13 7685 (2) 8 902 511,95 22 . 12. 92 Official Journal of the European Communities No L 377/7 \ I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (l) 10 807 621,51 23-13 7687 (J) 6 997 402,40 23-13 7688 (') 27 208 1 564,72 23-13 7689 (2) 47 419 2 727,04 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. 22. 12 . 92No L 377/8 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL i Monetary compensatory amounts ll l Positive l Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg live weight  0102 90 10 0) 8 909 512,37 0102 90 31 0) 8 909 512,37 0102 90 33 O 8 909 512,37 0102 90 35 0) 8 909 512,37 0102 90 37 8 909 512,37  100 kg net weight  0201 10 10 16 928 ' 973,51 0201 10 90 16 928 973,51 0201 20 21 16 928 973,51 0201 20 29 16 928 973,51 0201 20 31 13 542 778,81 0201 20 39 13 542 778,81 0201 20 51 20 313 1 168,21 0201 20 59 20 313 1 168,21 0201 20 90 13 542 778,81 0201 30 00 23 164 1 332,17 0202 10 00 15 057 865,91 0202 20 10 O 15 057 865,91 0202 20 30 02-1 7014 2 409 138,55 02-1 7018 2 409 138,55 02-1 7019 (J) 12 045 692,73 0202 20 50 02-1 7014 3 764 216,48 02-1 7018 3 764 216,48 02-1 7019 (J) 18 821 1 082,38 0202 20 90 O 12 045 692,73 0202 30 10 C) 18 821 1 082,38 0202 30 50 OO 18 821 1 082,38 0202 30 90 02-2 7034 3 764 216,48 02-2 7038 O 18 821 1 082,38 0206 10 95 23 164 1 332,17 0206 29 91 18 821 1 082,38 0210 20 10 13 542 778,81 0210 20 90 19 333 1 111,85 0210 90 41 19 333 1 111,85 0210 90 90 19 333 1 111,85 1602 50 10 16-4 7330 19 333 1 111,85 16-4 7331 11 582 666,08 16-4 7332 7 751 445,76 1602 90 61 16-4 7332 7 751 445,76 22. 12 . 92 Official Journal of the European Communities No L 377/9 (l) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 377/ 10 Official Journal of the European Communities 22. 12 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts 1 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 pieces  0105 11 00   0105 19 10   0105 19 90    100 kg  0105 91 00   0105 99 10   0105 99 20   0105 99 30   0105 99 50   0207 10 11   0207 10 15   0207 10 19   0207 10 31   0207 10 39   0207 10 51   0207 10 55   0207 10 59   0207 10 71   0207 10 79   0207 10 90   0207 21 10   0207 21 90   0207 22 10   0207 22 90   0207 23 11   0207 23 19   0207 23 51   0207 23 59   0207 23 90   0207 39 11   0207 39 13   0207 39 15   0207 39 17   0207 39 21   0207 39 23   0207 39 25   0207 39 27   0207 39 31   0207 39 33   22. 12. 92 Official Journal of the European Communities No L 377/ 11 I Positive Negative CN code Table Additionalcode Germany Notes Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Put  100 kg  0207 39 35  _ 0207 39 37  _ 0207 39 41 _ _ 0207 39 43 _ _ 0207 39 45  _ 0207 39 47 _ _ 0207 39 51 _ __ 0207 39 53  _ 0207 39 55  _ 0207 39 57 _ _ 0207 39 61  _ 0207 39 63 _ _ 0207 39 65 _ _ 0207 39 67 __ 0207 39 71 _ _ 0207 39 73 _ _ 0207 39 75 _ _ 0207 39 77 _ _ 0207 39 81 _ _ 0207 39 83 _ _ 0207 39 85 _ _ 0207 41 10 _ _ 0207 41 11 _ _ 0207 41 21 _ N _ 0207 41 31 _ _ 0207 41 41 _ _ 0207 41 51  _ 0207 41 71  _ 0207 41 90 _ _ 0207 42 10 _ _ 0207 42 11 _ _ 0207 42 21 _ _ 0207 42 31 _ _ 0207 42 41 _ _ 0207 42 51  _ 0207 42 59 _ _ 0207 42 71 _ _ 0207 42 90 _ _ 0207 43 11 _ _ 0207 43 15 _ _ 0207 43 21 _ _ 0207 43 23 _ . 0207 43 25 _ _ 0207 43 31  _ 0207 43 41 _ _ Official Journal of the European Communities 22. 12. 92No L 377/ 12 Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0207 43 51   0207 43 53   0207 43 61   0207 43 63   0207 43 71   0207 43 81   0207 43 90   0209 00 90    100 pieces  0407 00 11   0407 00 19    100 kg  0407 00 30   0408 11 10   0408 19 11   0408 19 19   0408 91 10   0408 99 10   1602 31 11 16-2 7323   16-2 7324   1602 31 19 16-2 7323   16-2 7324   1602 39 11   1602 39 19 16-2 7323   16-2 7324   3502 10 91   ' 3502 10 99  ^ 3502 90 51   3502 90 59   22. 12 . 92 Official Journal of the European Communities No L 377113 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts II II Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands R Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0401 04-1 7058 a + e a+e 0402 10 11 10 105 581,16 0402 10 19 04-3 7059 6 589 378,92 04-3 7079 10 105 581,16 04-3 7222   040210 91 04-4 7089 d+f d + f 0402 10 99 04-4 7089 d+f d + f 0402 21 11 04-2 7744 a + c a + c 0402 21 17 04-6 7098 6 589 378,92 04-6 7114 a+c a + c 04-6 7224  _ 0402 21 19 04-2 7744 a+c a+c 0402 21 91 04-2 7744 a + c a+c 0402 21 99 04-2 7744 a+c a+c 0402 29 04-2 7744 a+c+f a+c+f 0402 91 04-2 7744 ' a+c a+c 0402 99 04-2 7744 a+c+f a+c+f 0403 10 02 04-2 7744 a+c a+c 0403 10 04 04-2 7744 a + c a + c 0403 10 06 04-2 7744 a+c a + c 0403 10 12 04-2 7744 a+c+f a+c+f 0403 10 14 04-2 7744 a+c+f a+c+f 0403 10 16 04-2 7744 a + c + f a+c+ f 0403 10 22 04-2 7744 a+c a + c 0403 10 24 04-2 7744 a + c a + c 040$ 10 26 04-2 7744 a+c a+c 0403 10 32 04-2 7744 a+c+f a+c+ f 0403 10 34 04-2 7744 a + c+f a+c+ f 0403 10 36 04-2 7744 a+c+f a+c+f 0403 90 11 04-5 7093 6 589 378,92 04-5 7097 10 105 581,16 04-5 7223   0403 90 13 04-6 7098 6 589 378,92 04-6 7114 a+c a+c 04-6 7224   0403 90 19 04-2 7744 a+c a+c 0403 90 31 04-4 7089 d+f d + f 0403 90 33 04-2 7744 a+c+f a + c+f 0403 90 39 04-2 7744 a + c+f a + c + f No L 377/ 14 Official Journal of the European Communities 22. 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 90 51 04-2 7744 a + c a+c 0403 90 53 04-2 7744 a+c a+c 0403 90 59 04-2 7744 a+c a+c 0403 90 61 04-2 7744 a+c+f a + c+f 0403 90 63 04-2 7744 ' a + c+f a + c+f 0403 90 69 04-2 7744 a + c+f a+c+f 0404 90 11 04-2 7744 a+c a + c 0404 90 13 04-2 7744 a+c a+c 0404 90 19 04-2 7744 a+c a+c 0404 90 31 04-2 7744 a+c a+c 0404 90 33 04-2 7744 a+c a + c 0404 90 39 04-2 7744 a+c a+c 0404 90 51 04-2 7744 a + c+f a+c+f 0404 90 53 04-2 7744 a + c+f a + c + f 0404 90 59 04-2 7744 a + c+f a+c+ f 0404 90 91 04-2 7744 a + c+f a+c+f 0404 90 93 04-2 7744 a + c+f a+c+ f 0404 90 99 04-2 7744 a + c+f a+c+f 0405 04-7 7118 5 826 335,02 04-7 7119 5 971 343,40 04-7 7134 8 454 486,17 04-7 7138 8 665 498,32 04-7 7139 9 190 528,53 04-7 7154 9 420 541,74 04-7 7189 16 740 962,71 04-7 7193 17 158 986,78 04-7 7197 b x coef b x coef 04-7 7199 b x coef b x coef 04-7 72 1 8 b x coef b x coef 04-7 7225 b b 04-7 7281 b x coef b x coef 0406 10 20 04-8 7226   04-8 7227 12 565 722,61 04-8 7228 14 347 825,07 04-8 7229 8 638 496,79 04-8 7230 11 241 646,47 04-8 7231 3 927 225,82 04-8 7232 5 711 328,46 0406 10 80 04-8 7226   04-8 7228 14 347 825,07 04-8 7230 11 241 646,47 04-8 7232 5 711 328,46 0406 20 10   0406 20 90 04-9 7233 14 347 825,07 04-9 7234 19 453 1 118,75 22 . 12 . 92 Official Journal of the European Communities No L 377/ 15 \ \ \ Positive Negative l CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 30 10 04-10 7235   04-10 7236 5 159 296,70 04-10 7237 7 567 435,17 04-10 7238 11 011 633,21 04-10 7239 13 057 750,92 0406 30 31 04-10 7235   04-10 7236 5 159 296,70 04-10 7237 7 567 435,17 04-10 7238 11 011 633,21 0406 30 39 04-10 7235   04-10 7238 11 011 633,21 04-10 7239 13 057 750,92 0406 30 90 13 057 750,92 0406 40 00 04-11 7240   04-11 7241 13 580 780,99 0406 90 11 04-12 7242 11 241 646,47 04-12 7243   04-12 7244 12 565 722,61 04-12 7245 14 347 825,07 04-12 7246 8 638 496,79 04-12 7247 11 241 646,47 0406 90 13 04-13 7248   04-13 7250 16 791 965,65 0406 90 15 04-13 7248   04-13 7250 16 791 965,65 0406 90 17 04-13 7248   04-13 7249 11 241 646,47 04-13 7250 16 791 965,65 0406 90 19   0406 90 21 04-14 7251   04-14 7252 15 387 884,87 0406 90 23 04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 25 04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 27 04-15 7254  _ 04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 22. 12. 92No L 377/ 16 Official Journal of the European Communities I L Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 27 04-15 7258 11 241 646,47 0406 90 29 04-15 7253   04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 31 04-15 7253   04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 33 04-15 7253   04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 35 04-16 7259   04-16 7274 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11241 646,47 0406 90 37 04-16 7259   04-16 7274 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 39 04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 50 04-15 7253 ,   04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8 638 496,79 04-15 7258 11 241 646,47 0406 90 61   0406 90 63   0406 90 69 19 453 1 118,75 0406 90 73 04-16 7259   04-16 7274 12 565 722,61 No L 377/ 1722. 12 . 92 Official Journal of the European Communities I I Positive Negative CN code Table AdditionalCode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 73 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 75 04-16 7259   04-16 7274 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 77 04-16 7259   04-16 7274 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 79 04-16 7259   04-16 7274 , 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 81 04-16 7259   04-16 7274 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 85 04-16 7259   04-16 7274 12 565 722,61 04-16 7277 14 347 825,07 04-16 7278 8 638 496,79 04-16 7279 11 241 646,47 0406 90 89 04-15 7253   04-15 7254   04-15 7255 12 565 722,61 04-15 7256 14 347 825,07 04-15 7257 8638 496,79 04-15 7258 11 241 646,47 0406 90 93 04-8 7226   04-8 7231 3 927 225,82 04-8 7232 5 711 328,46 0406 90 99 04-8 7226   04-8 7228 14 347 825,07 04-8 7230 11 241 646,47 04-8 7232 5 711 328,46 2309 10 15 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 No L 377/ 18 Official Journal of the European Communities 22 . 12. 92 Positive I Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 15 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 10 19 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 19p 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 10 39 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 22 . 12. 92 Official Journal of the European Communities No L 377/19 I I Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF " Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 10 59 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 . 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 10 70 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 No L 377/20 Official Journal of the European Communities 22 . 12 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 70 23-14 7885   1309 90 35 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 . 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 90 39 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 90 49 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 22. 12. 92 Official Journal of the European Communities No L 377/21 II Positive I i Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 49 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 7l4 41,08 23-14 7577 800 46,01 23-14 7578 857 ' 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 ' 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885  _ 2309 90 59 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 , 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885   2309 90 70 23-14 7553 1 281 73,66 23-14 7554 2 562 147,32 23-14 7555 3 842 220,98 23-14 7556 4 803 276,22 23-14 7557 5 379 309,37 23-14 7558 5 764 331,46 23-14 7559 190 10,96 23-14 7569 381 21,91 23-14 7573 571 32,87 23-14 7574 714 41,08 23-14 7577 800 46,01 23-14 7578 857 49,30 23-14 7579 2 021 116,23 No L 377/22 Official Journal of the European Communities 22.12.92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 70 23-14 7580 4 042 232,46 23-14 7581 6 063 348,70 23-14 7582 7 579 435,87 23-14 7583 8 489 488,17 23-14 7584 9 095 523,04 23-14 7885    % milk fat/ 100 kg product  a 187 10,742 b 205 11,784  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 86 4,968  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 101 5,812  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 8 - 0,452  °/o sucrose/100 kg product  f 34 2,202 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content ofthe addedwhey. 22. 12 . 92 Official Journal of the European Communities No L 377/23 PART 6 SECTORWINE Monetary compensatory amounts Positive \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (2)   22-5 7432 (2) _ __ 22-5 7434 (')  _ 22-5 7435 (')   22-5 7437 0)   22-5 7587 O   22-5 7588 ( »)   2204 21 29 22-6 7438 O   22-6 7439 (l)   22-6 7441 0)  _ 22-6 7442 (')  _ 22-6 7444 (')   22-6 7589 (2)   22-6 7590 C)   2204 21 35 22-8 7449 (2)   22-8 7451 C)   22-8 7452 (')  _ 22-8 7454 0)   22-8 7591 (J)   22-8 7592 (l)  _ 2204 21 39 22-9 7455 (2)   22-9 7457 (')   22-9 7458 (')   22-9 7469 O  _ 22-9 7593 (2)   22-9 7594 0) ,  '  2204 29 10 22-3 7426 O   2204 29 25 22-11 7478 (2)   22-11 7479 O   22-11 7480 (2)   22-11 7481 O   22-11 7483 0)   22-11 7484 (l)   22-11 7486 O   22-11 7595 O   22-11 7596 C)   2204 29 29 22-12 7487 (2)   22-12 7488 (2)   22-12 7490 (')   22-12 7491 O   No L 377/24 Official Journal of the European Communities 22 . 12 . 92 Positive Negative CN code Table Additionalcode Germany Notes Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 29 29 22-12 7493 0)   22-12 7597 (2)   22-12 7598 (l)   2204 29 35 22-14 7498 (*)   22-14 7499 (2)   22-14 7518 0)   22-14 7519 O   22-14 7523 (')   22-14 7599 (J)   22-14 7614 C)   2204 29 39 22-15 7524 (2)   22-15 7526 (')   22-15 7527 ( »)   22-15 7529 (l)   22-15 7618 (l)   22-15 7619 C)   (*) Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O HI. 22 . 12. 92 Official Journal of the European Communities No L 377/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive IlII Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1701 11 10 17-5 7334 O 2 853 183,63 17-5 7335 2 853 183,63 1701 11 90 17-5 7334 (') 2 853 183,63 17-5 7335 2 853 183,63 1701 12 10 17-5 7334 ( ») 2 853 183,63 17-5 7335 2 853 183,63 1701 12 90 17-5 7334 (') . 2 853 183,63 17-5 7335 2 853 183,63 1701 91 00 17-6 7337 (2) 3 424 220,21 1701 99 10 17-7 7340 3424 220,21 1701 99 90 17-7 7340 3 424 220,21  100 kg of dry matter  1702 30 10 17-8 7341 3 424 196,94 1702 40 10 17-8 7341 3 424 196,94 1702 60 10 17-8 7341 3 424 196,94  % sucrose content and 100 kg net  1702 60 90 17-10 7345 ( ») 34,24 2,202 17-10 7346 O 34,24 2,202 17-10 7347 O 34,24 2,202  100 kg of dry matter  1702 90 30 17-8 7341 3 424 196,94  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 34,24 2,202 17-11 7350 C) 34,24 2,202 17-11 7351 O 34,24 2,202 1702 90 71 17-12 7353 (J) 34,24 2,202 1702 90 90 17-10 7345 (J) 34,24 2,202 17-10 7346 O 34,24 2,202 17-10 7347 O 34,24 2,202  100 kg of dry matter  2106 90 30 21-5 7419 3 424 196,94  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (J) 34,24 2,202 21-6 7424 (J) 1 34,24 2,202 21-6 7425 (J) 34,24 2,202 No L 377/26 Official Journal of the European Communities 22 . 12 . 92 (l) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in toe case of exports . Official Journal of the European Communities No L 377/2722 . 12 . 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts II I L Positive Negative 1 CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Put  100 kg  0403 10 51 9 095 523,04 0403 10 53 10 103 582,23 0403 10 59 , 14 321 823,59 0403 10 91   0403 10 93 ,   0403 10 99   0403 90 71 9 095 523,04 0403 90 73 10 103 582,23 0403 90 79 14 321 823,59 0403 90 91  _ 0403 90 93   0403 90 99   1517 10 10   1517 90 10   1704 10 11   1704 10 19  _ 1704 10 91   1704 10 99   1704 90 51 17-1 * 1704 90 55 17-4 » 1704 90 61 17-4 » 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632   1704 90 99 17-3 * 17-3 7632   1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 » . ' 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832   1806 90 11 18-4 * No L 377/28 Official Journal of the European Communities 22. 12. 92 \ \ \ Positive s I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 » 18-3 7632   1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10   1902 1190   1902 1911   1902 19 19   1902 19 90   1902 40 10   1903 00 00   1905 30 11 19-1 » 1905 30 19 19-1 * 1905 30 30 19-1 » 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 » 1905 30 99 19-1 * 1905 40 00 19-3   19-3 7633   19-3 7634   1905 90 40 19-1 » 1905 90 45 19-1 » 1905 90 55 19-1 * 1905 90 60 19-1 » 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10   2105 00 91 21-3 6585   21-3 7585   2105 00 99 21-4 6586   21-4 7586   2106 10 90 21-2 * 2106 90 99 21-1 » 21-1 7001   21-1 7002   21-1 7003   21-1 7004   Official Journal of the European Communities No L 377/2922 . 12, 92 L Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta - 100 kg  2106 90 99 21-1 7635   21-1 7636   21-1 7637   21-1 7642   2905 44 11   2905 44 19   2905 44 91   2905 44 99   3505 10 10   3505 10 90   3823 60 11  _ 3823 60 19   3823 60 91   3823 60 99    7001    7002  _  7003    7004 _ _  7005  _  7006  _  7007 .  _  7008  _  7009  __  7010 _ _  7011  _  7012    7013    7015    7016 _   7017  _  7020 _ _ _ 7021 _ _  7022 _ _  7023  _  7024    7025 _   7026    7027   _ 7028   _ 7029  _  7030    7031    7032  _  7033  _  7035   No L 377/30 Official Journal of the European Communities 22. 12. 92 \ I Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7036    7037    7040   _ 7041    7042   _ 7043    7044 6 686   7045    7046    7047    7048 6 193   7049 7 056   7050   _ 7051    7052 5 997   7053 6 613   7055   _ 7056    7057 6 449   7060 6 821   7061 7 561   7062 8 208   7063 8 824 521,10  7064 9 687 576,60  7065 7 191   7066 7 931   7067 8 578 502,71  7068 9 194 542,34  7069 10 057 597,84 _ 7070 7 611   7071 8 351 485,25  7072 8 998 526,87  7073 9 614 566,50  7075 8 063   7076 8 803 511,31  7077 9 450 552,93  7080 13 278 763,64  7081 14 018 811,21  7082 14 665 852,83  7083 15 281 892,46  7084 16 144 947,96  7085 13 648 784,88  7086 14 388 832,45  7087 15 035 874,07  7088 15 651 913,70 22. 12. 92 Official Journal of the European Communities No L 377/31 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7090 14 068 809,04  7091 14 808 856,61  7092 / 15 455 898,23  7095 14 520 835,10  7096 15 260 882,67  7100 C)    7101 (l)  _  7102 0)  _  7103 0)    7104 (*)  _  7105 0)  _  7106 (')  _  7107 O    7108 0)    7109 0)  _  7110 O  _  7111 (')  _  7112 (')  _  7113 C)  _  7115 C)  _  7116 &lt;l)  _  7117 O  _  7120 0)  _  7121 (l)  _  7122 0)  _  7123 0)  _  7124 O _ _  7125 O  _  7126 0)    7127 (')  _  7128 C)    7129 C) _ _  7130 O  _  7131 O  _  7132 0)  _  7133 O    7135 0)  _  7136 0)    7137 C)    7140 O    7141 O    7142 0)    7143 C) 6 286   7144 O 7 149   7145 O   Official Journal of the European Communities 22. 12 . 92No L 377/32 I Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7146 (')    7147 0) 6 040   7148 C) 6 656   7149 0) 7 519   7150 (')  _  7151 O  _  7152 (') 6 460   7153 0) 7 076   7155 (l)    7156 C) 6 265   7157 C) 6 912   7160 ( ») 7 284   7161 (l) 8 024   7162 (l) 8 671 508,11  7163 0) 9 287 547,74  7164 (') 10 150 603,24  7165 (') 7 654   7166 (') 8 394 487,73  7167 (') 9 041 529,35  7168 ( ») 9 657 568,98  7169 ( ») 10 520 624,48  7170 0) n ' 8 074   7171 O ' 8 814 511,89  7172 O 9 461 553,51  7173 O 10 077 593,14  7175 (') 8 526 490,38  7176 O 9 266 537,95  7177 (l) 9 913 579,57  7180 0) 13 741 790,28  7181 O 14 481 837,85  7182 (l) 15 128 879,47  7183 (') 15 744 919,10  7185 O 14 111 811,52  7186 O 14 851 859,09  7187 O 15 498 900,71  7188 (') 16 114 940,34  7190 0) 14 531 835,68  7191 O 15 271 883,25  7192 (') 15 918 924,87  7195 (') 14 983 861,74  7196 0) 15 723 909,31  7200 O    7201 (')    7202 (')    7203 (l)   22. 12. 92 Official Journal of the European Communities No L 377/33 Positive Negative CN code Table Additionalcode Nous Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7204 (') 5 978   7205 (*)    7206 C)    7207 0)    7208 (')    7209 C) 6 348   7210 (')    7211 C)  '   7212 (') _ _  7213 C)    7215 C)    7216 (*)  _  7217 (')  _  7220 0)    7221 O    7260 C) 7 384   7261 O 8 124   7262 (') 8 771 513,84  7263 (') 9 387 553,47  7264 (') 10 250 608,97  7265 O 7 754   7266 0) 8 494 493,46  7267 0) 9 141 535,08  7268 O 9 757 574,71  7269 (') 10 620 630,21  7270 (') 8 174   7271 (') 8 914 517,62  7272 0) 9 561 559,24  7273 0) 10 177 598,87  7275 C) 8 626 496,11  7276 (l) 9 366 543,68  7300 (l)    7301 0)  _  7302 O    7303 (') 6 145   7304 C) 7 008   7305 0)    7306 (')  '   7307 (')  _  7308 0) 6 515   7309 O 7 378   7310 O    7311 0)    7312 (') 6 319   7313 C) 6 935  No L 377/34 Official Journal of the European Communities 22 . 12 . 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg   7315 O    7316 C) 6 124   7317 O 6 771  _ 7320 C)    7321 (') 6 578   7360 ( ») 8 001   7361 O 8 741 507,74  7362 0) 9 388 549,36  7363 (') 10 004 588,99  7364 (') 10 867 644,49  7365 O 8 371   7366 i C) 9 111 528,98  7367 (') 9 758 570,60  7368 O 10374 610,23  7369 0) 11 237 665,73  7370 O 8 791 505,57  7371 (') 9 531 553,14  7372 (') 10 178 594,76  7373 (') 10 794 634,39  7375 O 9 243 531,63  7376 C) 9 983 579,20  7378 (') 9 697 557,71  7400 (*)    7401 C)    7402 (') 6 550   7403 (') 7 166   7404 (') 8 029   7405 (l)    7406 (l) 6 273   7407 C) 6 920   7408 O 7 536   7409 (') 8 399 502,99  7410 (')    7411 (l) 6 693   7412 C) 7 340   7413 O 7 956   7415 O 6 405   7416 (l) 7 145   7417 O 7 792   7420 (') 6 859   7421 O 7 599   7460 O 8 528 490,46  7461 O 9 268 538,03  7462 (!) 9 915 579,65  7463 (l) 10 531 619,28 22 . 12 . 92 Official Journal of the European Communities No L 377/35 I Positive \ I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7464 ( ») ^ 11 394 674,78  7465 C) 8 898 511,70  7466 C) 9 638 559,27  7467 (') 10 285 600,89  7468 (l) 10 901 640,52  7470 C) 9 318 535,86  7471 0) 10 058 583,43  7472 ( ») 10 705 625,05  7475 (') 9 770 561,92  7476 O 10 510 609,49  7500 (')    7501 (l) 6 707   7502 (') 7 354   7503 (') 7 970   7504 (&gt;) 8 833 528,13  7505 (') 6 337   7506 (l) 7 077   7507 (&gt;) 7 724   7508 O 8 340 493,87  7509 (') 9 203 549,37  7510 C) 6 757   7511 O 7 497   7512 O 8 144   7513 (') 8 760 518,03  7515 O 7 209   7516 ( ») 7 949   7517 O 8 596 504,46  7520 O 7 663   7521 (') 8 403 488,92  7560 0) 8 999 517,60  7561 O 10 103 586,09  7562 O 10 386 606,79  7563 O 11 002 646,42  7564 (') 11 865 701,92  7565 O 9 369 538,84  7566 O 10 109 586,41  7567 O 10 756 628,03  7568 (') 11 372 667,66  7570 O 9 789 563,00  7571 (4) 10 529 610,57  7572 0) 11 176 652,19  7575 O 10 241 589,06  7576 O 10 981 636,63  7600 O 9 025 519,07  7601 (l) 9 765 566,64 No L 377/36 Official Journal of the European Communities 22. 12. 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark July France Greece Ireland Spain DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg   7602 C) 10 412 608,26  7603 (') 11 028 647,89  7604 C) 11 891 703,39  7605 0) 9 395 540,31  7606 O 10 135 587,88  7607 (') 10 782 629,50  7608 O 11 398 669,13  7609 0) 12 261 724,63  7610 O 9 815 564,47  7611 C) 10 555 612,04  7612 O 11 202 653,66  7613 (') 11 818 693,29  7615 O 10 267 590,53  7616 O 11 007 638,10  7620 O 10 721 616,61  - 7700 (') 10 405 598,41  7701 C) 11 145 645,98  7702 C) 11 792 687,60  7703 O 12 408 727,23  7705 O 10 775 619,65  7706 0) 11 515 667,22  7707 O 12 162 708,84  7708 0) 12 778 748,47  7710 (*) 11 195 643,81  7711 0) 11935 691,38  7712 C) 12 582 733,00  7715 O 11 647 669,87  7716 0 12 387 717,44  7720 0 9 729 559,50  7721 0) 10 469 607,07  7722 O 11 116 648,69  7723 C) 11 732 688,32  7725 (') 10 099 580,74  7726 0) 10 839 628,31  7727 (') 11 486 669,93  7728 O 12 102 709,56  7730 O 10 519 604,90  7731 C) 11 259 652,47  7732 C) 11906 694,09  7735 ( ¢) 10 971 630,96  7736 C) 11 711 678,53  7740 0) 12 508 719,36  7741 O 13 248 766,93  7742 ( ») 13 895 808,55  7745 0) 12 878 740,60 22 . 12. 92 Official Journal of the European Communities No. L 377/37 li Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7746 (') 13 618 788,17  7747 (') 14 265 829,79  7750 C) 13 298 764,76  7751 (') 14 038 812,33  7758  _  7759  _  7760 (') 15 288 879,22  7761 (') 16 028 926,79  7762 0) 16 675 968,41  7765 (') 15 658 900,46  7766 (&gt;) 16 398 948,03  7768  _  7769  _  7770 (') 16 078 924,62  7771 ( ») 16 818 972,19  7778  !   7779 6 256   7780 (*) 18 067 1 039,08  7781 (*) 18 807 1 086,65  7785 ( ») 18 437 1 060,32  7786 0) 19 177 1 107,89  7788 8 517 489,82  7789 9 257 537,39  7798 (')  _  7799 0)  _  7800 18 917 1 087,93  7801 19 657 1 135,50  7802 20 304 1 177,12  7805 19 287 1 109,17  7806 20 027 1 156,74  7807 20 674 1 198,36  7808 (')  _  7809 0) _   7810 19 707 1 133,33  7811 20 447 1 180,90  7818 ( «) 5 979   7819 (l) 6 719   7820 (') 19 380 1 114,57  7821 (*) 20 120 1 162,14  7822 (') ' 20 767 1 203,76  7825 O 19 750 1 135,81  7826 (') 20 490 1 183,38  7827 O 21 137 1 225,00  7828 (') 8 980 516,46  7829 (') 9 720 564,03 * No L 377/38 Official Journal of the European Communities 22. 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ' France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7830 O 20 170 1 159,97  7831 0) 20 910 1 207,54  7838 0) 9 080 522,19  7840 O    7841 0   _ 7842 0    7843 (')    7844 0)    7845 (')    7846 O    7847 0)   _ 7848 (')    7849 O    7850 (!)   _ 7851 C)    7852 C)    7853 O    7855 O    7856 0)    7857 (')    7858 (l)    7859 O    7860 O   _ 7861 O    7862 O    7863 O    7864 O   _ 7865 0)   _ 7866 C)     7867 C)    7868 C)   _ 7869 (l)    7870 (')    7871 (')    7872 O    7873 0)   _ 7875 O    7876 O    7877 C)    7878 (')   _ 7879 0)   _ 7900 (&gt;)  _  7901 C)    7902 (')   _ 7903 0)   22. 12. 92 Official Journal of the European Communities No L 377/39 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Ptt  100 kg   7904 0)    7905 O    7906 C)    7907 (')    7908 0)    7909 O    7910 O    7911 0)    7912 0    7913 (')    7915 C)    7916 0)  _  7917 (')    7918 0)    7919 O  _  7940 (')    7941 O  _  7942 O  _  7943 ( »)    7944 0)  _  7945 C)    7946 0    7947 0)  '   7948 (') _ _  7949 ( ») 6 324   7950 0)    7951 C)    7952 O    7953 0)    7955 (')    7956 (')    7957 0)    7958 0)    7959 O _   7960 O  ' _  7961 0)    7962 (')  _  7963 (') 6 481   7964 (') 7 344   7965 0)    7966 0)    7967 (') 6 235   7968 C) 6 851   7969 0) 7 714   7970 C) _ _ Official Journal of the European Communities 22. 12. 92No L 377/40 \ \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain l DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Put  100 kg   7971 C) 6 008   7972 0) 6 655   7973 0 7 271   7975 C)    7976 C) 6 460   7977 O 7 107   7978 0) 6 174   7979 C) 6 914   7980 0) 6 949   7981 0) 7 689   7982 O 8 336 488,84  7983 C) 8 952 528,47  7984 C) 9 815 583,97  7985 C) 7 319   7986 C) 8 059   7987 C) 8 706 510,08  7988 (l) 9 322 549,71  7990 C) 7 739   7991 0) 8 479 492,62  7992 (') 9 126 534,24  7995 O 8 191   7996 (*) 8 931 518,68 Amounts to be deducted  51xx 225 12,91  52xx 475 27,30  53xx 760 43,68  54xx 1 050 60,37  55xx 1 498 86,10  56xx 2 172 124,84  570x 3 370 193,72  571x 3 370 193,72  572x 4 718 271,20  573x 4 718 271,20  574x 6 066 348,69  5750 6 066 348,69  5751 6 066 348,69  5760 7 414 426,18  5761 7 414 426,18  5762 7 414 426,18  5765 7 414 426,18  5766 7 414 426,18  5770 7 414 426,18  5771 7 414 426,18 22. 12. 92 Official Journal of the European Communities No L 377/41 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   5780 8 762 503,66  5781 8 762 503,66  5785 8 762 503,66  5786 8 762 503,66  579x 225 12,91  5808 225 12,91  5809 225 12,91  5818 225 12,91  5819 225 12,91  582x 225 12,91  5830 225 12,91  5831 225 12,91  5838 475 27,30  584x 475 27,30  585x 475 27,30  5 «6x 760 43,68  587x 760 43,68  590x 1 050 60,37  591x 1 050 60,37  594x 1 498 86,10  595x 1 498 86,10  596x 2 172 124,84  597X 2 172 124,84  598x 3 370 193,72  599x 3 370 193,72 Amounts to be deducted  61xx 205 11,77  62xx 433 24,87  63xx 692 39,80  64xx 957 55,01  65xx 1 365 78,44  66xx 1 979 113,74  670x 3 070 176,50  671x 3 070 176,50  672x 4 299 247,10  673x 4 299 247,10  674x 5 527 317,70  6750 5 527 317,70  6751 5 527 317,70  6760 6 755 388,29  6761 6 755 388,29  6762 6 755 388,29  6765 6 755 388,29 No L 377/42 Official Journal of the European Communities 22 . 12. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pea  100 kg   6766 6 755 388,29  6770 6 755 388,29  6771 6 755 388,29  6780 7 983 458,89  6781 7 983 458,89  6785 7 983 458,89  6786 7 983 458,89  679x 205 11,77  6808 205 11,77  6809 205 11,77  6818 205 11,77  6819 205 11,77  682x 205 11,77  6830 205 11,77  6831 205 11,77  6838 433 24,87  684x 433 24,87  685x 433 24,87  686x 692 39,80  687x 692 39,80  690x 957 55,01  691x 957 55,01  694x 1 365 78,44  695x 1 365 78,44  696x 1 979 113,74  697x 1 979 113,74  698x 3 070 176,50  699x 3 070 176,50 No L 377/4322. 12. 92 Official Journal of the European Communities (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its dejgradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 377/44 Official Journal of the European Communities 22. 12 . 92 ANNEX II Monetary coefficients Member States Products Germany Motherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal - Beef and veal   1,047   1,031 1,040 1,022 - Milk and milk products   1,047   1,031 1,040 1,022 - Pigmeat     _ Sugar  _ 1,047   1,031  1,040  1,022  - Cereals   1,047 - - 1,031  1,040 - 1,022 - - Eggs and poultry and albumins   1,012   1,010 - Wine - - - 1,010 - Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,047   1,031 1,040 1,022  to be applied to refunds : cereals   1,047   1,031  1,040  1,022   milk   1,047   1,031  1,040  1,022   sugar   1,047   1,031  1,040  1,022  - Jams and marmalades (Regulation (EEC) No 426/86)       - Olive oil sector       22. 12.92 Official Journal of the European Communities No L 377/45 ANNEX III Adjustments to be made pursuant to Article 6 (I) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 15 to 21 December 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals 0,475243 22 December 1992 Sugar 0,475243 22 December 1992 Beef and veal 0,475243 22 December 1992 Milk and milk products 0,475243 22 December 1992 Eggs and poultrymeat 0 22 December 1992 Olive oil 0 22 December 1992 Pigmeat 0 22 December 1992 Wine 0 22 December 1992 Spain Cereals 0,294538 22 December 1992 Sugar 0,294538 22 December 1992 Beef and veal 0,306357 22 December 1992 Milk and milk products 0,306357 22 December 1992 Eggs and poultrymeat 0 22 December 1992 Olive oil 0 22 December 1992 Pigmeat 0 22 December 1992 Wine 0 22 December 1992